Koch, J.
This motion for an order directing the reinstatement of the petitioner and for incidental relief is denied. The petitioner did not file an application for citizenship within six months after the Wicks Act (Laws of 1939, chap. 927) took effect and may, therefore, not obtain the benefits of that statute. The case of Matter of Mozzarella v. Kern (285 N. Y. 85) is distinguishable in that there an application for citizenship had been filed prior to the expiration of the six months’ period above referred to. The alleged presentation by the petitioner of an improperly filled out application, which was rejected because of its deficiencies, does not constitute the filing of an application for citizenship within the meaning of the Wicks Act.